ACCEPTED
                                                                                                                                        04-15-00254-CV
                                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                                   6/11/2015 2:26:36 PM
                                                                                                                                         KEITH HOTTLE
                                           DENTON NAVARRO ROCHA BERNAL                                                                           CLERK
                                                   HYDE & ZECH
                                                      A Professional Corporation
 Rio Grande Valley Office                        ATTORNEYS AND COUNSELORS                                                 Austin Office
      701 East Harrison                              2517 North Main Avenue                                       2500 W William Cannon Drive
          Suite 100
                                                                                                                    FILED Suite
                                                                                                                             IN 609
                                                  San Antonio, Texas 78212-4685                              4th COURT OF APPEALS
Harlingen, Texas 78550-9165                                                                                         Austin, Texas 78745-5257
                                                       Phone (210) 227-3243                                   SAN ANTONIO,       TEXAS
   Phone (956) 421-4904                                                                                              Phone (512) 279-6431
     Fax (956) 421-3621                                 Fax (210) 225-4481                                   06/11/15 2:26:36
                                                                                                                       Fax (512)PM
                                                                                                                                 279 6438
                                                                                                                KEITH E. HOTTLE
                                                            www.rampagelaw.com                                       Clerk


                                                                June 11, 2015


      Keith E. Hottle                                                                              E-FILE
      Clerk of the Court
      Fourth Court of Appeals
      Cadena-Reeves Justice Center
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205-3037

      Re:       Osvaldo Peralta v. The City of San Antonio, et al
                No. 2013-CI-16836 (224th Judicial District, Bexar County, Texas)
                Court of Appeals No. 04-15-00254-CV

      Dear Mr. Hottle:

                                     AMENDED CERTIFICATE OF COMPLIANCE

            In compliance with Tex. R. App. P. 9.4(i)(3), this is to certify that the Appellant
      San Antonio River Authority’s Brief contains 5,503 words, which does not include the
      caption, table of contents, index of authorities, statement of issues presented, signature,
      proof of service, certificate of compliance, and appendix.

                                                                    Very truly yours,

                                                                    DENTON NAVARRO ROCHA BERNAL HYDE & ZECH
                                                                    A Professional Corporation

                                                                    /s/ Clarissa M. Rodriguez

                                                                    CLARISSA M. RODRIGUEZ

      CMR/mah

      F:\Peralta, Osvaldo v SARA TXC (44858)\Appeal\Pleadings\Drafts\Ltr 2 Court 001 [Amd Cert Compliance] 2015 0611.doc